  Case 18-11774       Doc 41     Filed 08/05/21 Entered 08/05/21 14:56:12           Desc Main
                                   Document     Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                             )
           In re: Kevin Dunklin              )       18 B 11774
                                             )
             Debtor(s)                       )       Judge Timothy A. Barnes
                                             )

                           Notice of Motion & Certificate of Service

           Kevin Dunklin                               The Semrad Law Firm
           5942 S. Hermitage                           Rodion Leshinsky
           Chicago, IL 60636                           Via ECF noticing procedures
           Via US Mail

        On September 2, 2021 at 1:00 p.m. I will appear before the Honorable Timothy A.
Barnes, or any judge sitting in that judge's place, and present the Trustee's Motion to Modify
plan, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

      To appear by video, use this link: https://zoomgov.com/. Then enter the meeting ID and
password.

      To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

       Meeting ID and password. The meeting ID for this hearing is 161 329 5276

and the password is. 433658

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.
  Case 18-11774       Doc 41     Filed 08/05/21 Entered 08/05/21 14:56:12             Desc Main
                                   Document     Page 2 of 4



                                       Certificate of Service



       I certify under penalty of perjury that I mailed a copy of this notice to the above listed
persons by first class US mail, postage prepaid, or as otherwise indicated above on August 5,
2021 at 5:00 p.m.

                                                      Marilyn O Marshall, Trustee
                                                      /s/ O. Anthony Olivadoti
                                                      By: O. Anthony Olivadoti

Office of the Chapter 13 Trustee, Marilyn O. Marshall
224 South Michigan
Suite 800
Chicago, IL 60604
(312) 431-1300
Case 18-11774     Doc 41     Filed 08/05/21 Entered 08/05/21 14:56:12           Desc Main
                               Document     Page 3 of 4



                IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

                                           )
       In re: Kevin Dunklin                )    18 B 11774
                                           )
         Debtor(s)                         )    Judge Timothy A. Barnes

                                  Motion to Modify Plan

          NOW COMES Marilyn O. Marshall, Standing Trustee, and requests that the

   Debtor’ confirmed Chapter 13 Plan be modified pursuant to 11 USC Section 1329,

   and in support thereof states as follows:

   1. The Debtor filed for relief pursuant to Chapter 13 on April 23, 2018.

   2. On June 14, 2018, the Debtor’s Plan was confirmed. The Order confirming the

      Debtor’s Chapter 13 Plan requires that the Debtor make plan payments in the

      amount of $500.00 for 36 months, and providing that the unsecured creditors

      receive not less than 10% of their allowed claims.

   3. On February 7, 2019, an order deferring the current plan default to the end of the

      Chapter 13 plan was entered.

   4. The Debtor confirmed plan requires the Debtor to tender copies of their tax returns

      to the Trustee on an annual basis.

   5. According to the Debtor’s 2020 tax returns, Debtor’s annual gross income has

      increased from $36,886.68, at the amended schedule I was filed to $58,094.00.

      This equates to an increase in Debtor’s monthly net income from the $2,504.95

      listed on Debtor’s Amended Schedule I to approximately $4,183.86.

   6. Presumably, the Debtor therefore has an additional $1,678.91 in monthly

      disposable income that should be committed to the Debtor’s plan payments.
Case 18-11774     Doc 41     Filed 08/05/21 Entered 08/05/21 14:56:12             Desc Main
                               Document     Page 4 of 4



   7. The Debtor has to date not asked this court to increase Debtor’s plan payments for

       the benefit of creditors while Debtor’s income has increased in the past year.

   8. The Debtor’s post-petition wages are property of the bankruptcy estate pursuant to

       11 U.S.C. §1306.

   9. The Trustee has not received the final payments on this case and at filing there

       remains a balance due of approximately $8,162.56.

       WHEREFORE, the Trustee prays that the debtors' plan be amended to increase

    the Debtor’s plan payments from $500.00 to $2,000.00 per month, general unsecured

    creditors shall receive no less than 100% of their claims, the plan term is extended to

    60 months, and for any further relief this court deems appropriate.

                                                  Respectfully submitted,

                                                  /s/ O. Anthony Olivadoti
                                                  for Marilyn O Marshall, Trustee

    Office of the Chapter 13 Trustee, Marilyn O. Marshall
    224 South Michigan Ave., Suite 800
    Chicago, Illinois 60604
    (312) 431-1300
